Citation Nr: 1547258	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972 with combat service earning the Bronze Star Medal with V device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record.

The Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has caused at least occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment; irritability and outbursts of anger; hypervigilance; exaggerated startle response; avoidance of places, thoughts and activities; anxiety; panic attacks that occur weekly or less often; depressed mood; social withdrawal; periods of isolation from others; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty concentrating; difficulty in adapting to stressful circumstances (including in a work or a work-like setting) and periodic suicidal ideation.

2.  Beginning October 16, 2014, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of at least 50 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met beginning October 16, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected PTSD is currently rated as 30 percent disabling.  He seeks a higher rating, reporting that his symptoms of depression, anxiety, panic attacks, intrusive thoughts, chronic sleep impairment, disturbances of motivation and mood, difficulty concentrating, difficulty establishing social relationships and difficulty adapting to stressful situations warrant such a rating.  He also seeks a TDIU, asserting that he cannot work as a result of his service-connected disabilities.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of at least 50 percent for his PTSD throughout the appeal period, and a TDIU from October 16, 2014. 
      
      A.  Increased Rating for PTSD

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, a 50 percent rating is for application where the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As an initial matter, the Board observes that during the appeal, the Veteran has been diagnosed with PTSD and a major depressive disorder (MDD).  The July 2013 and July 2015 VA examiners reported that his MDD is secondary to his PTSD.  Thus, the Board will consider all of the Veteran's psychiatric symptoms as part of his service-connected disorder for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

The Board finds that the Veteran is entitled to a schedular rating of at least 50 percent for PTSD throughout the appeal period.  A review of his VA medical records and examination reports show that during the appeal period, he has exhibited the following symptoms: chronic sleep impairment; irritability and outbursts of anger; hypervigilance; exaggerated startle response; avoidance of places, thoughts and activities; anxiety; panic attacks that occur weekly or less often; depressed mood; social withdrawal; periods of isolation from others; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty concentrating; difficulty in adapting to stressful circumstances (including in a work or a work-like setting) and periodic suicidal ideation.  These symptoms are consistent with those listed in the criteria for a 50 percent rating.  

Additionally, the evidence shows that his PTSD symptoms have been productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported minimal social contact, and feeling detached from his wife.  See July 2013 VA Examination Report.  He informed the July 2015 VA examiner that his emotional detachment has caused marital discord and that he and his wife have attended counseling.  Additionally, although he reported spending time with his grandson, he also reported being estranged from his son and having no friends.  See July 2013 and July 2015 VA Examination Reports.  With regard to his occupational productivity, the Veteran reported an inability to tolerate problems at work, stating that he has "gotten into lots of arguments and is always snapping at his trainees."  See July 2013 VA Examination Report.  He reported frequent problems losing his train of thought when trying to train new employees.  He also reported that he worked for his former in-laws for many years and stated that the only reason why he hadn't been reprimanded or fired was because they understood that he has PTSD.  See id.  The July 2013 VA examiner stated that the Veteran's PTSD symptoms and functional impairment at that time were consistent with the symptoms and impairment reported at his April 2011 VA examination, thus indicating that the Veteran's disability picture remained consistent since 2011.  Thus, the Board finds that the Veteran's PTSD symptomatology warrants at least a 50 percent rating throughout the appeal period. 

	B.  Entitlement to a TDIU

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation beginning October 16, 2014, the day after he was last employed.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board has granted the Veteran a 50 percent disability rating for his PTSD effective February 25, 2011.  As of October 16, 2014, the date he first became unemployable, the Veteran was service connected for the following disabilities (in addition to PTSD) with the following ratings: radiculopathy of the right and left lower extremities both rated at 20 percent disabling, degenerative joint disease of the lumbar spine rated as 10 percent disabling, tinnitus rated at 10 percent disabling and degenerative joint disease of the right knee, for which he is receiving two 10 percent ratings (one for limitation of motion and one for instability).  With his 50 percent rating for PTSD, the Veteran's combined rating for his service-connected disabilities has been at least 80 percent since he has become unemployable.  Therefore, the schedular criteria for an award of TDIU was met as of that date because the Veteran had a service-connected disability rated at 40 percent or more (i.e., PTSD rated at 50 percent) and additional service-connected disabilities to bring the combined rating to 70 percent or more.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The record shows that the Veteran worked full time as a pipefitter at a company owned by his former in-laws from October 1976 to October 15, 2014.  See June 2015 VA Form 21-4192 Request for Employment Information.  He stopped working because his lumbar spine, right knee and lower extremity symptoms made it difficult for him to perform his duties, which required bending, stooping, kneeling, twisting, crawling, climbing and carrying heavy objects.  See June 2015 VA Examination Report.  As noted above, he also reported having difficulties with his co-workers and trainees at work as a result of his PTSD symptoms, including irritability and anger.  See July 2013 and 2015 VA Examination Reports.  The June 2015 VA examiner opined that the Veteran's lumbar spine disability negatively impacts his ability to perform any job duties associated with bending, crawling, twisting, lifting, carrying or prolonged standing or sitting without the ability to change position.  Additionally, the July 2015 VA psychiatric examiner opined that his PTSD symptoms would cause moderate to severe difficulty working with others, and that his thought process and difficulty interacting with others would impair his occupational functioning.  The Veteran himself reported that his back, knee and PTSD symptoms negatively impacts his ability to work, and that he would likely have been fired if he had not been working for his relatives.  The July 2013 VA examiner also indicated that it is likely that the only reason the Veteran does not have a history of reprimands at work is because of the familial relationship with his employer.  In light of this evidence, the Board finds that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  TDIU is therefore granted effective October 16, 2014, the date he first became unemployable due to his service-connected disorders.


ORDER

A rating of at least 50 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to a TDIU beginning October 16, 2014 is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

At his hearing before the Board, the Veteran testified that his PTSD symptoms have worsened since his most recent examination.  See Hearing Tr. at 4.  He further testified that he has been receiving treatment from the VA for his PTSD symptoms.  See id.  As such, the Board finds that remand is in order to provide the Veteran with a new VA examination and obtain any outstanding VA treatment records.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records concerning the Veteran's treatment for PTSD.

2.  Then schedule the Veteran for an appropriate VA examination addressing the nature and severity of his PTSD symptoms and their effect on his occupational and social functioning.  The claims folder should be made available to and be reviewed by the examiner.  A complete rationale for all opinions expressed should be set forth in a report.

3.  Then readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


